PER CURIAM.
This court in Weaver v. McNeil, 42 So.3d 805 (Fla. 1st DCA 2010), affirmed in part an order of the circuit court but reversed and remanded in part for further proceedings. Weaver petitions this court for a writ of mandamus to compel the circuit court to comply with mandate in case number 1D09-4174. Having considered the response of the Department of Corrections to the instant petition and petitioner’s reply, we find that petitioner is entitled to relief. The circuit court is directed to promptly reissue its supplemental order to show cause in its case number 2008-CA-003057, calling for a response from the Department which addresses the issues remanded to the circuit court and making provision for a reply by the petitioner to that response. When the matter is ready for the circuit court’s disposition, a final order on remand shall be promptly issued.
PETITION GRANTED.
HAWKES, MARSTILLER, and RAY, JJ., concur.